54 F.3d 774NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James E. SHRADER, Plaintiff-Appellant,v.NATIONAL ASSOCIATION OF SECURITIES DEALERS, INCORPORATED;Deborah A. Masucci;  Leonard J. Amoruso;  William A.Bonilla;  Donald L. Bruton;  Richard Allen Kaye;  George E.Coleman, Jr;  John Doe, Defendants-Appellees.
No. 94-1902.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1995.Decided May 22, 1995.

James E. Shrader, Appellant Pro Se.  Kiran H. Mehta, George Carruthers Covington, KENNEDY, COVINGTON, LOBDELL & HICKMAN, Charlotte, NC, for Appellees.
Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his civil action for failure to state a claim upon which relief may be granted.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Shrader v. National Ass'n of Sec. Dealers, No. CA-93-473-5-BO (E.D.N.C. June 9, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.